DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.

 Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection are due to amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe et al. (US 2007/0212501 A1) in view of either Schumacher et al. (US 2005/0098636 A1) or Hoppe et al. (DE 10 2006 038270 A1).
	As to claim 17, Wolfe et al. teaches a thermochromic material deposited on a planar substrate (Figs 2-3) with first, second and third color change thresholds (paras 0022-0024), where below the first threshold there is a color change in the claimed temperature range, above the second threshold there is In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	Wolfe et al. does not teach irradiating a portion of the material using laser light.  Schumacher et al. teaches using laser light to deactivate a thermochromic ink pattern for personalization and decorative purposes in the mark (paras 0001-0012).  Schumacher et al. additionally teaches the usefulness of thermochromic ink in security features (abstract).  Similarly, Hoppe et al. teaches deactivation by laser for personalization, patterning, and data density in the mark in paras 0016-0020.  In this section, thermochromic inks are used for security features as well.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wolfe et al. to include irradiating a portion of the material using laser light to deactivate portions of the ink as taught by Schumacher et al. or Hoppe et al. for personalization, patterning and data density reasons.  Further, Schumacher et al. and Hoppe et al. teach the art recognized suitability and utility of using thermochromic inks in security/fraud prevention applications.
	As to claim 18, Wolfe teaches the first and second states are colored and the third may be transparent in paras 0026-0031.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715